Per curiam.
Robert S. Jones filed a petition for voluntary surrender of his license to practice law in the State of Georgia. He admitted that he violated Standard 65, State Bar of Georgia Rule 4-102 by commingling funds and using his clients’ money to pay personal indebtedness. The Review Panel of the State Disciplinary Board recommends that this Court allow Jones voluntarily to surrender his license. The recommendation is approved and adopted. Before any reinstatement petition is granted, Jones must comply with the reinstatement rules of the State Bar of Georgia that will be in effect at such time.

Application for voluntary surrender of license granted.


All the Justices concur.